United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2178
Issued: May 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On August 4, 2008 appellant filed a timely appeal from the January 16, 2008 merit
decision of the Office of Workers’ Compensation Programs terminating compensation benefits
and the July 22, 2008 nonmerit decision denying merit review. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s medical and
wage-loss compensation benefits effective January 16, 2008; and (2) whether the Office properly
denied her request for reconsideration pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 2, 2005 appellant, then a 50-year-old mail processor, filed an occupational
disease claim (Form CA-2) alleging that on October 28, 2005 she realized that she sustained a
shoulder injury due to repetitive motions at work, which worsened after she began working on
the delivery bar code sorting. In an April 17, 2006 report, Dr. Kim L. Stearns, a Board-certified
orthopedic surgeon, reported that appellant performed repetitive work, pushing, pulling, lifting

and sorting, using her right arm. After noting that a magnetic resonance imaging scan revealed
superior labrum from anterior to posterior (SLAP) lesion/labral tear, he concluded that it was
employment related. Dr. Stearns explained that given her work history and “the lack of any
other physical activity in her life,” the repetition of her employment duties caused the condition.
The Office accepted the claim for SLAP lesion and labral tear of the right shoulder.1
On September 8, 2006 appellant underwent an authorized right shoulder arthroscopy,
debridement of SLAP tear and arthroscopic subacrominal decompression. She continued
working until the date of the surgery.
In a report dated November 13, 2006, Dr. Stearns stated that appellant was two months
postoperative and was doing quite well with an improved range of motion and diminished pain.
In a work capacity evaluation (Form OWCP-5c) dated November 9, 2006, he advised that
appellant could return to an eight-hour workday on December 1, 2006 with limitations on
reaching, twisting, pushing, pulling and lifting. Dr. Stearns noted that appellant had not reached
maximum medical improvement.
Appellant returned to limited duty on December 8, 2006 within the restrictions provided
by Dr. Stearns.2 On January 31, 2007 she met all her therapy goals and was discharged from
physical therapy.
On March 8, 2007 the Office referred appellant, together with the case file and a
statement of accepted facts, to Dr. Manhal A. Ghanma, a Board-certified orthopedic surgeon, for
a second opinion examination to determine the extent of any residuals of her work-related
condition.
In a medical report dated April 9, 2007, Dr. Ghanma discussed appellant’s previous
medical and employment history. Physical examination revealed decreased range of motion in
the right shoulder and a clunking and grinding sensation during the range of motion tests.
Dr. Ghanma diagnosed degenerative changes of the right shoulder involving multiple areas
including the supraspinatus, infraspinatus and subscapularis muscles, the acromioclavicular (AC)
joint, glenoid laburm and associated synovitis. He opined that the current diagnoses related
solely to degenerative changes and arthritis and not to her work injury. Dr. Ghanma further
stated that the SLAP lesion improved due to surgery and that appellant had returned to baseline
with regard to that condition. He provided work restrictions, noting that her limitations were due
to the preexisting shoulder arthritis and that appellant did not continue to experience any workrelated disability.
By letter dated May 3, 2007, the Office requested that Dr. Stearns review Dr. Ghanma’s
report and provide a response.
1

The Office initially denied the claim for fact of injury by decision dated March 31, 2006. In a decision dated
June 2, 2006, a hearing representative reversed the denial on a preliminary review and returned the case to the Office
for acceptance.
2

During the period October 17 through December 11, 2006, appellant filed several claims for compensation
(Form CA-7) for wage loss and leave buyback compensation for the period September 8 through December 3, 2006.

2

In a work capacity evaluation report (Form OWCP-5c) dated June 16, 2007, Dr. Stearns
provided additional work restrictions and indicated that maximum medical improvement had
been reached.
The Office determined that a conflict in medical opinion arose between Drs. Stearns and
Ghanma as to whether appellant had residuals of her employment injury, requiring her to work
limited duty. It referred appellant, along with her case file and a statement of accepted facts, to
Dr. Kenneth Chapman, a Board-certified orthopedic surgeon, for an impartial medical
examination.
By medical report dated November 4, 2007, Dr. Chapman detailed the medical and
factual history of appellant’s right shoulder injury. Physical examination revealed a limited
range of motion of the right shoulder with grating and grinding and some discomfort.
Dr. Chapman diagnosed degenerative arthritis of the right shoulder and degenerative arthritis of
the AC joint, noting that these conditions were not work related. He stated that the accepted
labral tear appeared to be resolved by the successful surgery performed by Dr. Stearns and that
there was no evidence that the original condition was still active. Dr. Chapman stated that there
was no doubt that appellant had preexisting arthritis and this diagnosis was stated in Dr. Stearns’
first medical note when discussing appellant’s x-rays. He noted that the arthritic changes could
not have developed in the short time between the injury and the x-rays. Dr. Chapman agreed
with Dr. Ghanma’s findings on examination that appellant’s SLAP lesion had healed and that all
present limitations were due to preexisting degenerative arthritis in the shoulder. He provided
work restrictions, noting that the restrictions were solely due to appellant’s nonwork-related
arthritis.
On December 14, 2007 the Office notified appellant of the proposed termination of her
compensation and medical benefits. It gave special weight to Dr. Chapman’s medical opinion,
due to his status as an impartial medical examiner and found that it established that appellant was
no longer experiencing residuals of her accepted work injury or any continuing work-related
disability. The Office invited appellant to submit additional evidence within 30 days if she
disagreed with the proposed termination. Appellant did not respond.
By decision dated January 16, 2008, the Office terminated appellant’s disability
compensation benefits and medical benefits effective that day. It found that the November 4,
2007 medical report from Dr. Chapman was entitled to special weight and established that
appellant did not continue to experience any residuals of the accepted conditions or any
additional work-related disability.
In a February 16, 2008 letter to the Office, appellant requested a second opinion. The
Office responded in a March 27, 2008 letter that her benefits were terminated on January 16,
2008 and that it would not be responsible for any medical costs she incurred.3

3

From June 10 through July 9, 2008, appellant submitted several forms for wage-loss compensation (Form CA-7)
for the period May 24 through July 4, 2008. By letter dated June 12, 2008, the Office reminded appellant that her
benefits were terminated on January 16, 2008 and that neither her nor her counsel had appealed or requested
reconsideration.

3

On June 25, 2008 appellant, through counsel, filed a request for reconsideration. Counsel
resubmitted Dr. Stearns’ April 17, 2006 report. Appellant also submitted duty status reports
from Dr. Stearns dated December 12, 2007 and May 28, 2008. Dr. Streans provided work
restrictions and a medical certification noting that he treated appellant for a SLAP tear of the
right shoulder and that she was disabled during the period September 8, 2006 through
January 8, 2007.
By decision dated July 22, 2008, the Office denied appellant’s request for reconsideration
on the basis that the additional evidence was either duplicative in nature or did not address the
relevant issue of disputing the impartial medical examiner’s findings.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.5 To terminate
authorization for medical treatment, the Office must establish that an employee no longer has
residuals of an employment-related condition, which require further medical treatment.6 Its
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.7
The Federal Employees’ Compensation Act provide that if there is a disagreement
between the physician making the examination for the United States and the physician of the
employee the Secretary of Labor shall appoint a third physician who shall make an examination.8
The implementing regulations states that, if a conflict exists between the medical opinion of the
employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser or consultant, the Office shall appoint a third physician to make an examination.
This is called a referee examination and the Office will select a physician who is qualified in the
appropriate specialty and who has had no prior connection with the case.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a SLAP lesion and labral tear of the right
shoulder due to her employment and authorized medical and disability compensation. On
September 8, 2006 appellant underwent a successful right shoulder arthroscopy, debridement and

4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
5

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

6

T.P., 58 ECAB ____ (Docket No. 07-60, issued May 10, 2007); Furman G. Peake, 41 ECAB 361, 364 (1990).

7

See T.P., supra note 6; Larry Warner, 43 ECAB 1027 (1992).

8

5 U.S.C. §§ 8101-8193, 8123.

9

20 C.F.R. § 10.321.

4

subacrominal decompression by Dr. Stearns, who returned her to full-time work with medical
restrictions due to residuals of her accepted condition.
The Office referred appellant to Dr. Ghanma, a Board-certified orthopedic surgeon, for a
second opinion evaluation addressing the extent of any residuals or disability from the accepted
condition. In an April 9, 2007 medical report, Dr. Ghanma found that the accepted labral tear
had healed and that appellant’s remaining disability related solely to her preexisting right
shoulder arthritis. In response to the Office’s request for comments on Dr. Ghanma’s medical
report, Dr. Stearns provided additional work-related restrictions.
The Office properly determined that a conflict of medical opinion arose with regard to the
extent of the residuals of the accepted condition and appellant’s work-related disability. It
referred her, together with the medical records and a statement of accepted facts, to
Dr. Chapman, a Board-certified orthopedic surgeon, for an impartial medical examination.10
In a November 4, 2007 medical report, Dr. Chapman found that appellant did not
currently have any residuals from her accepted conditions. He attributed any remaining
disability to her preexisting right shoulder arthritis. Dr. Chapman stated that the SLAP lesion
was resolved by the successful surgery and there was no evidence that the original condition was
active. Citing to Dr. Stearns’ original treatment notes interpreting an x-ray, he opined that
appellant’s arthritis preexisted her injury, as the degenerative changes could not have taken place
in the short time between the injury and the x-ray. Dr. Chapman further found that the arthritis
was the sole cause of her remaining disability.
The Board finds that the Office properly relied on Dr. Chapman’s medical opinion,
finding that appellant did not have any remaining residuals or disability from her work-related
condition, in terminating her compensation benefits. Dr. Chapman provided a well-rationalized
opinion, which was based on a proper factual background.11 Thus, his opinion is entitled to the
special weight provided an impartial medical examiner.12
The Office properly provided appellant 30 days notice of the proposed termination of
benefits, by letter dated December 14, 2007 and invited her to submit additional evidence.13
Appellant did not respond. Therefore, the Board finds that the Office properly terminated
medical and wage-loss benefits, effective January 16, 2008.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act14 does not entitle a claimant to a review of an Office decision
as a matter of right. This section vests the Office with discretionary authority to determine
10

See J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

11

See I.J., supra note 4.

12

See Kathryn Haggerty, 45 ECAB 383, 389 (1994).

13

See 20 C.F.R. § 10.540(a). See also E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

14

5 U.S.C. §§ 8101-8193.

5

whether it will review an award for or against compensation.15 It, through regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a).16
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advance a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.18 To be entitled to
a merit review of an Office decision denying or terminating a benefit, a claimant also must file
his or her application for review within one year of the date of that decision.19 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.20
17

ANALYSIS -- ISSUE 2
Appellant did not argue that the Office erroneously applied a point of law, nor did she
advance a previously unconsidered legal argument. Thus, the issue is whether she submitted
relevant and pertinent new evidence.
In support of her request for reconsideration, appellant resubmitted an April 17, 2006
report of Dr. Stearns, accompanied by two additional work restriction reports, dated
December 12, 2007 and May 28, 2008 and a medical certification noting her period of disability
from September 8, 2006 through January 8, 2007.21
As the April 17, 2006 report was previously of record and reviewed by the Office, the
Board finds that it is insufficient to warrant further merit review of the case. The Board has held
that evidence which is repetitious or duplicative of that already in the case record is of no
evidentiary value in establishing a claim and does not constitute a basis for reopening a case.22

15

5 U.S.C. § 8128(a).

16

Annette Louise, 54 ECAB 783, 789-90 (2003).

17

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
18

20 C.F.R. § 10.606(b)(2).

19

Id. at § 10.607(a).

20

Id. at § 10.608(b).

21

The Board notes that appellant’s representative stated that the basis of the reconsideration request was an
April 17, 2006 medical report from Dr. Stearns, however, the report was not included with the request. The record
does contain an April 17, 2006 medical report from Dr. Stearns, however, this report was previously considered by
the Office and fails to address the relevant issue of disability after January 16, 2008.
22

Eugene F. Butler, 36 ECAB 393 (1984).

6

The Office terminated appellant’s compensation on January 16, 2008. Thus, the relevant
issue is appellant’s work-related residuals and disability after January 16, 2008. Because the
medical certification and December 12, 2007 report address periods prior to the January 16, 2008
date, they are irrelevant to the present issue. Moreover, in the May 28, 2008 status report,
Dr. Stearns does not address the cause of appellant’s disability. The pertinent issue is whether
she has residuals of disability related to the employment injury. As Dr. Stearns did not address
the reason for providing the work restrictions, the May 28, 2008 status report does not constitute
relevant and pertinent new evidence.
Therefore, the Board finds that the Office properly denied appellant’s request for
reconsideration because she did not provide relevant and pertinent new evidence.
CONCLUSION
The Board finds that the Office properly terminated appellant’s medical and
compensation benefits effective January 16, 2008. The Board also finds that the Office properly
denied her request for reconsideration pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the July 22 and January 16, 2008 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees, Compensation Appeals Board

7

